DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious an optical signal generating apparatus with the claimed multilayer structure, waveguides, splitting patterns, modulator module and intersection in combination with either:
wherein at least one portion of the first and second light splitting patterns are disposed in the same dielectric layer, or
a third light splitting pattern and a fourth light splitting pattern, wherein the third light splitting pattern comprises a second heterogeneous layer portion intersected with the fourth light splitting pattern in different dielectric layers to form at least one second intersection, the second heterogeneous layer portion and the fourth light splitting pattern are disposed in different optical waveguides , and the light beam with the specific wavelength, transmitted by the third light splitting pattern, is subject to the layer-to-layer transition before reaching the second intersection, so as to enter different optical waveguides,
in combination with the rest of the claimed limitations.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883